DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-15 are allowable because the prior art made of record (Nickson (US 8706909 B1), and James et al (US 20180203573 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1.
Specifically, the prior art (Nickson) teaches an information acquisition method executed by a computer, the information acquisition method comprising: 
receiving first data of a first Web page (Fig 3A, 3B, a browser 210 that displays web sites/pages, such as a URL 212, one or more search strings 318 “car” 318 and a specific character “?” 324 (first data of a first Web page)); 
when the first data includes a specific character string and a uniform resource locator (col 4, lines 41-60 and Fig 3A, Fig 3B shows the first data includes the URL, a search string “car” 318 and a specific character “?” 324, In the example shown in FIG. 3B, the search string 318 "car" immediately follows the search string indicator 324 (a specific character string)), 
 receiving second data of a second Web page corresponding to a first layer within the determined value of the layer from the first Web page; and determining whether the second data satisfies a specific condition (Fig 3C, col 4, lines 60-67 & col 5, lines 1-16, Fig 3C shows second data (URL, search strings and more specific characters) of a second Web pages 328 corresponding to a first layer within the determined value of the layer from the first Web page, the second data satisfies a specific condition which is a condition that another specific character string is included in the second data such “^,$”).  

But fails to teach performing determination of a value of a layer as a target of search in accordance with a distance between the specific character string and the uniform resource locator.
4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
James et al (US 20180203573 A1).
Nickson (US 8706909 B1). 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169